Exhibit 10.19

 

ANDREW CORPORATION

 

EXECUTIVE SEVERANCE BENEFIT PLAN AGREEMENT

 

THIS AGREEMENT made as of October 7, 2003, between Andrew Corporation, a
Delaware corporation (the “Company”), and Ralph E. Faison (the “Executive”).

 

W I T N E S S E T H:

 

1.                                       Participation.  The Executive has been
designated as a participant in the Andrew Corporation Executive Severance
Benefit Plan (the “Plan”) by the Compensation Committee of the Board of
Directors of the Company.

 

2.                                       Plan Benefits.  The Executive agrees to
be bound by the provisions of the Plan, including those provisions which relate
to his eligibility to receive benefits and to the conditions affecting the form,
manner, time and terms of benefit payments under the Plan, as applicable.  The
Executive understands and acknowledges that his benefit may be reduced pursuant
to Section 10 of the Plan in order to eliminate any “excess parachute payments”
as defined under Section 4999 of the Internal Revenue Code of 1954, as amended. 
The Executive may elect to receive his Plan benefits in installment payments, as
provided under Section 9 of the Plan, by signing the statement included on page
three of this Agreement.  The Executive may make an election to receive
installment payments, or may revoke any such election, at any time prior to the
date which is ten days prior to the date on which a Change in Control is deemed
to have occurred; provided that any election subsequent to the execution of this
Agreement or any revocation shall be in writing and shall be subject to the
approval of the Compensation Committee.

 

3.                                       Federal and State Laws.  The Executive
shall comply with all federal and state laws which may be applicable to his
participation in this Plan, including without limitation, his entitlement to, or
receipt of, any benefits under the Plan.  If the Executive is subject to the
provisions of Section 16(b) of the Securities Exchange Act of 1934 as amended
and in effect at the time of any Plan benefit payment, he shall comply with the
provisions of Section 16(b), including any applicable exemptions thereto,
whether or not such provisions and exemptions apply to all or any portion of his
Plan benefit payments.

 

4.                                       Amendment and Termination.  The Board
of Directors may amend, modify, suspend or terminate the Plan or this Agreement
at any time, subject to the following:

 

(a)                                  without the consent of the Executive, no
such amendment, modification, suspension or termination shall reduce or diminish
his right to receive any payment or benefit then due and payable under the Plan
immediately prior to such amendment, modification, suspension or termination;
and

 

--------------------------------------------------------------------------------


 

(b)                                 in the event of a Change in Control pursuant
to Section 5 of the Plan, no such amendment, modification, suspension or
termination of benefits, and eligibility therefor, will be effective prior to
the expiration of the 48-consecutive-month period following the date of the
Change in Control.

 

5.                                       Beneficiary.  The Executive hereby
designates his primary beneficiary(ies) as
                                                      , who will receive any
unpaid benefit payments in the event of the Executive’s death prior to full
receipt thereof.  In the event that the primary beneficiary(ies) predeceases the
Executive, his unpaid benefits shall be paid to
                                                       as secondary
beneficiary(ies).  If more than one primary or secondary beneficiary has been
indicated, each primary beneficiary or, if none survives, each secondary
beneficiary will receive an equal share of the unpaid benefits unless the
Executive indicates specific percentages next to the beneficiaries’ names. 
Except as required by applicable law, the Executive’s beneficiary or
beneficiaries shall not be entitled to any medical, life or other insurance-type
welfare benefits.

 

6.                                       Arbitration.  The Executive agrees to
be bound by any determination rendered by arbitrators pursuant to Section 11 of
the Plan.

 

7.                                       Employment Rights.  The Plan and this
Agreement shall not be construed to give the Executive the right to be continued
in the employment of the Company or to give the Executive any benefits not
specifically provided by the Plan.

 

IN WITNESS WHEREOF, Andrew Corporation has caused this Agreement to be executed
and the Executive has executed this Agreement, both as of the day and year first
above written.

 

 

 

ANDREW CORPORATION

 

 

 

 

 

 

/s/ Ralph E. Faison

 

 

By

/s/ Charles R. Nicholas

Ralph E. Faison

 

 

Charles R. Nicholas

President and Chief Executive Officer

 

 

Vice Chairman

 

--------------------------------------------------------------------------------